Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants’ Amendment
Applicants’ amendment filed 7/5/2022 has been received and entered.  Claims 1-9, 16-20, 25-28 have been amended, claims 10-13, 15, 22-24, 29, 36-42 have been cancelled.
Claims 1-9, 14, 16-21, 25-28, 30-35 and 43-46 are pending.

Election/Restriction
In prosecution, Applicant’s election without traverse of Group I in the reply filed on 7/16/2020 was acknowledged.
Claims 1-9, 14, 16-21, 25-28, 30-35 and 43-46 are pending.  Claims 30-35 and 43, drawn to a system comprising an electronic processor to remove poor quality raw sequence reads, mapping/aligning the reads and analyzing the coding regions of interest are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/16/2020. 
In view of the amendment, Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 1-9, 14, 16-21, 25-28, 44-46 drawn to a method of determining the presence of a variant in a subject through alignment of quality reads of a region of interest, are currently under examination.

Priority
This application filed 9/22/2017 is a national stage filing of PCT/US16/24319 filed 3/25/2016 which claims benefit to US provisional applications 62/253908 filed 11/11/2015 and 62/138620 filed 3/26/2015.
No comment has been made during prosecution regarding the priority summary.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 14, 16-21, 25-28, 44-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 1 has been amended to recite in the wherein clause that steps g) and h) comprise ‘a nucleic acid is extracted from a biological sample from the subject’, however as amended claims g) and h) are performed by a processor and do not appear to be active physical steps.  It is unclear how the steps of obtaining a sample from a subject is performed by a processor as amended.  Similarly, claim 2 provides for performing sequencing reaction, claim 9 for the use of emPCR or multi-step processes as in claim 16, and it is unclear how this is performed by a processor.  The remaining dependent claims are included because they require the practice of these limitations and fail to clarify or rectify the basis of the rejection.
Amending the claims to provide that extracted nucleic acids are the source of the data, or amending the claim to provide for steps not performed by a processor consistent with the requirements of the limitation may address the basis of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 14, 16-21, 25-28, 44-46 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim analysis
Claim 1 has been amended and still is generally directed to a method of determining the presence of a variant in a subject through alignment of quality reads of a region of interest.  More specifically, claim 1 has been amended to provide that each step is performed ‘by one or more processors’ however there is no change to how each of the steps that are implemented.  While the independent claim is broadly directed towards a ‘system’ dependent claims still provide previously analyzed known computer analysis tools (GATK or BTW for example) and storage formats for sequence read data.  The claims provide for the source coming from a subject and the subject being suspected of being at risk for cancer which were limitations previously considered, and still provides instructional data analysis steps directed to a obtaining raw sequencing data and subjecting the read data to filtering out low quality reads, trimming non-reference sequences and mapping the resulting read to a reference sequence, where additional read data can be used to align or re-align if necessary and duplicates are removed if present to provide read data that is analyzed for possible variants in a gene/locus/allele/sequence of interest. The steps provide obtaining raw sequence read data of any quality, removing the low-quality reads and removing the sequences that do not represent the subjects genome such as adaptors or barcodes that may have been introduced as part of the sequencing process (however there is no requirement or steps of obtaining the raw data on the sequence data that is required of the claims where such steps are specifically necessary).  As amended, the claims require using mapped reads to create a sequence file and using a re-aligned sequence file to identify variants in region of interest.  
Dependent claims set forth that the raw sequence data is obtained by a sequencing reaction or using amplification techniques, while other dependent claims set forth further embodiments for how the steps of analysis are to be performed or a description of the read data being analyzed such as using BWA or the sequence analyzed is from GRCh37.1 or a BRCA gene associated with cancer.  Claims 44-46 indicate the region of interest is an exon (sequence coding a protein sequence) of around 50+/- bases, and that alignment with Smith-Waterman can be used.
In review of the specification, literal support for ‘suspect*’ is found three times, twice consistent with claim limitation of 24 now amended into claim 1, and the third in [0045] which teaches:
“As used herein, the term "subject" refers to a mammal, such as a human, but can also be another animal such as a domestic animal (e.g., a dog, cat, or the like), a farm animal (e.g., a WO 2016/154584PCT/US2016/024319cow, a sheep, a pig, a horse, or the like) or a laboratory animal (e.g., a monkey, a rat, a mouse, a rabbit, a guinea pig, or the like). The term "patient" refers to a "subject" who possesses, or is suspected to possess, a genetic polymorphism of interest.” 

The first step requires obtaining raw sequence reads, but does not require that the raw data necessarily have a variant correlated to cancer, but only it may be suspected to be present.  In view of the guidance of the specification and the art of record, the steps of analysis required of the claims do not appear to rely on any specific source, and that variations identified in a subject as compared to a reference can be performed for any subject to identify a variation or allele that may be present.  That is suggesting that the subject is suspected of having cancer does not materially affect the analysis steps recited in the claim, nor does it appear to affect the outcome since the comparison is between a subject and a reference and would identify any difference between the two, and a difference would not necessarily represent a variant correlated with cancer.  With respect to the second wherein clause that the raw data was obtained from a sample that was extracted from a subject, this is an implied limitation that was originally considered and appears for claim 1 to simply indicate the source of the sequence data, not necessarily a physical step.
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method.  As amended, the steps read on instructions which are performed on one or more processors.
It is noted previously, that for the sake of compact prosecution, the claims were analyzed to the extent that they can be practiced using automation or a computer. The limitations that the method of analysis can be performed with the use of a computer (for example BWA or Smith-Waterman is an alignment/analysis usually performed on a computer), the steps of claim 1 were  analyzed to the extent that the claim can be implemented on a computer and is a computer implemented method which can be found to be a statutory category.  
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of a)-k) where raw sequence data is assessed and analyzed relative to a reference gene of interest to determine if variants/differences exist between a reference and the raw sequence data representing reads of the gene of interest.  In review of the specification, no new methodology for the steps is provided and it appears that the steps would be practiced with known analysis tools.  See for example at [0079] which teaches that:  “Local realignment is important for insertion and deletion sensitivity. While the modified Smith-Waterman alignment is a standard utility for alignments, it is computational - 21 - WO 2016/154584PCT/US2016/024319intensive. In the methods provided herein, a modified Smith-Waterman local realign is used which limits the realignment to regions of interest, e.g., a few selected genes of interest (e.g., BRCA1 and BRCA2 genes). This modification decreases the computational duration of the realigner target creation and local realign steps. This also leads to quicker and more efficient system as run times can be reduced” and at [0081] which teaches that “Deduplication is important in order to minimize the effect of amplification bias. It functions to remove apparent PCR duplicates by flagging reads that have the same start and end points when aligned against the reference sequence. Because shearing is random, it is unlikely that a fragment would share both a start point and an end point by chance, so those fragments are removed from the downstream analysis (only the highest quality fragment of the apparently clonal group is retained). After deduplication, the allele balance of heterozygous variants tends to be close to the expected 50%, which is important for sensitivity (e.g., if it drops too low due to amplification bias, the variant might be missed) and zygosity detection (e.g. if it is too high, then it could be mistaken for homozygous).”  It is noted that the claims do not require these limitations and broadly provide for steps of aligning and comparing sequence to arrive at the identification of aligned sequence reads which are assessed and a report is provided relative to the similarities or differences between the reads and reference, which all appear to be instructional steps.  The judicial exception is a set of instructions for analysis of sequence data and appear to fall into the category of Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  In this case there is no requirement to the amount or complexity of the raw sequence data obtained in the first step, and broadly encompasses analysis of a few sequence reads for quality and non-reference sequences, and comparing the resulting read sequence to a reference to identify possible variations in the read data.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element and result only in providing a report of the analysis that was performed.  The steps of claim 2 for obtaining sequence information that is subsequently analyzed in the method of claim 1 appears to be a broad step of obtaining sequence information, and does not appear to be an application of the analysis.  This judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.
For step 2B of the 101 analysis, claim 1 as the only independent claims recites no additional elements and are found to be the steps of obtaining sequence data and analysis thereof.  As such, the claims do not provide for any additional element to consider under step 2B.  Given this breadth, it is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."  To the extent that dependent claims like that provided in claim 2, set forth embodiments that raw sequence data is obtained by sequencing reactions or with use of amplification, review of the specification appears to support that these methods are not new and there is no evidence that they provide for anything more than sequence data.  A review of the art of record, for example Chen et al and Heiden et al., indicate that these appear to be conventional methods used for obtaining genomic material and sequence reads, and even for some of the data processing steps when using specific sequencing technologies for assessing quality of the base read and barcode sequences that may be present in the raw sequence data.
For the use of computers as indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction are stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Based upon an analysis with respect to the claim as a whole, claims 1-9, 14, 16-21, 25-28, 44-46 do not recite something significantly different than a judicial exception.   Claims 1-9, 14, 16-21, 25-28, 44-46 are directed towards a method of receiving sequence data and comparing the data to identify possible variants in the read data of the sequences.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of calculating, and comparing, and do not add additional elements which result in significantly more to the claimed method for the analysis.
Response to Applicant’s arguments
Applicants provide a summary of MPEP 2106 and the basis of the rejection.  The claim amendments are discussed and it is argued that the claims are directed to a method and a statutory category.
In response, it is agreed and as acknowledged above in Step 1, the claims are directed to a statutory category.
For step 2A, Applicants note MPEP 2106.04 and argue that the claims do not recite a judicial exception, and that as amended each of the steps are practiced on one or more processors.  Applicants argue that the steps cannot be practiced in the human mind noting the steps set forth in processing the raw sequence data.
In response, it is noted that claim 1, step a) provides obtaining ‘raw sequencing data pertaining to the subject from a nucleic acid sequencer’ without any requirement to the amount or complexity.  Dependent claims for example 16 set forth that ‘one or more genes of interest’ are enriched and subject to the analysis, providing further evidence that limitations of dependent claims suggest a focused known sequence data is to be analyzed in the method steps.  With knowledge of what is to be obtained as sequence data, it appears to be a simple process to align the data with a reference of what is expected to perform the steps as claimed, and an analysis that can be performed through observation and with the human mind. 
Applicants argue that the claims are not directed to a judicial exception and that it provides a practical application, and that as a whole the claims solve a technical problem for patients that are suspected of having cancer.  Applicants argue that the claims provide an improved method of processing high throughput sequencing data noting the results of the claimed method as provided in [0079].  Applicant’s claim amendments and arguments have been fully considered, but not found persuasive.
As analyzed above, the steps are considered instructional steps use for the analysis of read data.  Unlike the fact pattern in Diamond v Diehr that provides for an improvement in the resulting product in practicing the method, the present claims appear directed to instructions of analyzing data in a step wise fashion.  As analyzed above, the steps broadly provide for any source of raw data and does not appear to require high throughput data.  Further, the steps recite and imply the existence and thus removal of ‘low quality reads’ and removing ‘adapter and/or molecular identification (MID) sequences’, but this is not a requirement of the raw data or a necessary outcome of ‘using a nucleic acid sequencer to generate raw sequence data’ as provided in claim 2.  Importantly, unlike Diehr which resulted in an improved product, the present claims result in a summary of the analysis of alignment of a sequence from a subject as compared to a reference, not a better means of identifying cancer related variants in a subject.  Again, there is no requirement of the data received in the first step in size, complexity or even as to what the reference would be for alignment, and provides claims that simply require obtaining and analyzing several raw sequence reads, removing unidentified Ns that may be present as well as any known adaptor sequences that were used in the process of sequencing prior to alignment with a ‘region of interest’, and does not appear to integrate together as a whole beyond instructional steps that can be performed mentally on paper.
	With respect to the application of analyzing a subject suspected to have cancer, while genetics can be considered under the umbrella of medicine, the present invention is not directed to an improvement in medicine, but rather in analyzing read data that may or may not be relevant to medical decisions.  Even if or when a variant is identified, there is no indication that an improvement has been accomplished.  The dependent claims set forth the region of interest is the BRCA 1 and BRACA 2 genes, however these variants appear to have been known and not new or novel to the process presently claimed.  For dependent claims, the use of BWA or Smith-Waterman provide for known conventional computer analysis tools for sequence alignment and analysis of possible differences/variants, and do not as a whole appear to provide for significantly more beyond a means to align sequences.  Given the evidence of record for the steps of sequence alignment and analysis as broadly set forth, there does not appear to be an improvement in comparing reads given the broad nature of the steps.  Further, even using potentially stringent alignment tools (‘potential’ because the tools are subject to user settings) providing a strict alignment of two sequences does not appear to provide for better ‘analyzing’ step for the identification of a variant as any homology/alignment comparison would appear to suffice.  Therefore, for the reasons above and of record, the rejection is maintained.
As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

As noted previously, the closest art of record is Chen et al., Heiden et al and University of Rochester (WO 2014/152990 A1, University of Rochester) who together discloses methodology and system for determining the presence of a variant in one or more genes in a subject comprising:
(a)    obtaining raw sequencing data pertaining to the subject from a nucleic acid sequencer; (b)    removing low quality reads from the raw sequencing data that fail a quality filter;
(c)    trimming adapter and/or molecular identification (MID) sequences from the filtered raw sequencing data;
(d)    mapping the filtered raw sequencing data to a genomic reference sequence to generate mapped reads;
(e)    sorting and indexing the mapped reads;
 (f)    adding read groups to a data file to generate a processed sequence file;
(g)    creating re-aligner targets; and 
(j) analyzing coding regions of interest; and
(i) generating a report that identifies whether the variant is present based on the analysis;
However they do not provide or specifically disclose the method steps as a whole for:
(h)    performing local alignment of the processed sequence file to generate a re-aligned sequence file; or the necessity for (i)  removing duplicate reads from the re-aligned sequence file as part of the analysis.  To the contrary, the art appears to support that all the quality reads would be used in analysis, and that alignment/re-alignment would be performed in the context of other sequence data not necessarily the necessity of aligning the original data anew.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/            Primary Examiner, Art Unit 1631